DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.
Analysis
Claim 11: Ineligible.
The claim recites a series of acts for conducting an open-ended Dutch auction. The claim is directed to a process, which is a statutory category of invention (Step 1: YES).

The claim is analyzed to determine whether it is directed to a judicial exception. The claim recites the steps of initiating and accepting an incoming request by a digital asset wallet to facilitate the bi-directional exchange of at least one digital asset from the plurality of digital assets by an at least one smart contract from a plurality smart contracts; communicating the incoming request of the plurality of users via a decentralized network to the at least one smart contract; determining an amount allowed by for at least one digital asset of the at least one digital 
These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations via manual human activity, but for the recitation of generic computer components such as the processor, memory display and decentralized network (blockchain) technology. That is, other than reciting these generic devices, nothing in the claim precludes the limitations from practically being performed by organizing human activity. These limitations falls under the commercial and legal interaction within the “certain methods of organizing human activity” grouping (Step 2A1-Yes). 

Next, the claim is analyzed to determine if it is integrated into a practical application. The additional limitations in the claim relate to implementing the process via decentralized blockchain network using processors, smart contracts and displays. This would require a processor and memory in order to perform basic computer functions of receiving user information, transmitting the information, analyzing information, and displaying information, which are mere extra-solution activities. These components are construed at the highest level of generality. The display is recited at a high level of generality with the only required function of Step 2A2-No).

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Because the steps of receiving user information, transmitting the information, analyzing information, and displaying information, were considered to be extra-solution activities in Step 2A, they are re-evaluates in Step 2B to determine if they are more than what is well-understood, routine and conventional in the field. The disclosure does not provide any indication that computing system (processor) is anything other than a generic processor, and the Symantec, TLI, and OIP Techs., court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network, is a well understood, routine and conventional function when it is claimed in a generic manner (as it is here). Flook and Bancorp court decisions in MPEP 2106.05(d)(II) indicate that performing repetitive calculations by re-computing and Electric Power Group). The disclosure also does not provide any indication that the use of smart contract in a blockchain is anything but conventional process and Nugent (USPAP 2017/0287068) at paragraph 0002 and Leidner et al. (USPAP 20180082390) at paragraphs 0002, indicate that the step of using smart contract in a decentralized blockchain network is well-understood, routine and conventional in the field (as they are here).  Accordingly, a conclusion that these steps are well-understood, routine and conventional activity is supported under Berkheimer options 2 and 3. 

Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.

Claim 1 recites similar limitations as claim 11, and is similarly rejected under the same rationale as claim 11, supra.

Claims 2-3 and 14-15 recite wherein the plurality of smart contracts further comprises: an at least one auction protocol performing at least one protocol function to determine price for the plurality of digital assets; an application programming interface (API) is operably configured to perform a plurality of functions, a plurality of events log, a plurality of events, monitoring functions and a plurality of event listening functions; and wherein the plurality of smart contracts are operably 
These limitations are also part of the abstract idea identified in claim 11, and the additional elements the remote server and memory are as addressed in the Steps 2A2 and B in the claim 11 analysis above. Therefore, these claims are similarly rejected under the same rationale as claim 11, supra.

Claims 4 and 12 recite wherein the digital asset wallet is further configured to perform: securely encrypting and storing a plurality of digital asset private keys for the plurality of users and the plurality of digital asset private keys are unique digital asset private keys; interacting with at least one auction protocol to retrieve auction information from the at least one smart contract from the plurality of smart contracts; providing control of the at least one digital asset stored in the plurality of digital asset private keys to at least one user; prompting the at least one auction protocol in the user device to perform an at least one auction function; authenticating transfer of the plurality of digital assets on the decentralized network; interpreting a plurality of user instructions to retrieve information from a smart contract event log, {XUPBCH-20001-USPT/01104671v1}28performing an application programming interface (API) call on the at least one smart contract; monitoring and listening to a plurality of smart contract events corresponding to a user interface of the digital asset wallet.
These limitations are also part of the abstract idea identified in claim 11, and the additional elements of the remove server and memory are as addressed in the Steps 2A2 and B in the claim supra.



Claims 5 and 13 recite wherein the at least one auction function selected from exchanging the plurality of digital assets, verifying the plurality of digital assets, depositing the plurality of digital assets, withdrawing of the plurality of digital assets, triggering an auction settlement and alike functions. These limitations are also part of the abstract idea identified in claim 11, and the additional elements of processor and database are as addressed in the Steps 2A2 and B in the claim 11 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 11, supra.

Claims 6 and 16 recite wherein the trigger settlement request further comprises directing the open-ended Dutch auction to check an auction settlement criteria and the auction settlement criteria is anyone criteria selected from a failed price settlement criteria, a successful price settlement criteria and alike auction settlement criteria.
These limitations are also part of the abstract idea identified in claim 11, and the additional elements of processor and database are as addressed in the Steps 2A2 and B in the claim 11 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 11, supra.


These limitations are also part of the abstract idea identified in claim 11, and the additional elements of processor and database are as addressed in the Steps 2A2 and B in the claim 11 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 11, supra.



Claims 9-10 and 17-18 recite wherein the at least one auction protocol further facilitates bonding and settling price of an arbitrary digital asset pair by: setting a target price and a price-factor for the arbitrary digital asset pair; formulating a price convergence rate of the target price and the price-factor for the arbitrary digital asset pair; setting a maximum auction duration based on a rate of a price convergence for the arbitrary digital asset pair; characterizing the price convergence of a price curve and the price curve is anyone of a buy curve and a sell curve;  {XUPBCH-20001-USPT/01 104671v129terminating the open-ended Dutch auction when the actual price of the at least one digital asset converges with the price curve of the plurality of digital assets; and transferring the at least one digital asset of the arbitrary digital asset pair is transferred to a new user; and wherein the price curve is a predetermined decay function and the predetermined decay function is anyone function selected from an algorithmic function, a square root function, a linear function, and 
These limitations are also part of the abstract idea identified in claim 11, and the additional elements of processor and database are as addressed in the Steps 2A2 and B in the claim 11 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 11, supra.

Response to Arguments
Applicant's arguments filed 11/2/2021 have been fully considered but they are not persuasive.
Applicant argues that the claimed invention does not fall into any of the enumerated abstract categories. Furthermore, Applicant asserts that the claimed invention comprises an inventive concept along with novelty. 
Examiner respectfully disagrees. As analyzed in the rejection above, the claimed invention falls under the “certain methods of organizing human activity” (Step 2A-Prong 1). Under the Step 2A-Prong 2, (where additional limitations are considered in the analysis to determine whether the identified abstract idea (in Step 2A prong 1) is integrated into a practical application), the Examiner identified the additional elements in the claim as just generic computer components that do not integrate the identified abstract idea into a practical application. The focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. The claims here are not directed to a specific improvement to computer functionality. Rather, they are directed to the use of conventional or generic technology in a well-known environment, without any claim that the 

Applicant’s argument with respect to Bascom is not persuasive. In Bascom, the claims were directed to the specific details of filtering data content as an improvement in computer related technology.  This is different than the instant claims.  There is no such solution here in the claims of the instant application which relate to data filtering improvements and as such, Applicant’s argument in this respect is not persuasive. 
Applicant’s argument with respect to Amdocs is not persuasive. Amdocs claim entails an unconventional technological solution (enhancing data in a distributed fashion) to a technological problem (massive record flows which previously required massive databases). The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain (independently) abstract ideas that use computers as tools.  It was the combination of the enhancing limitation, which depends not only on the invention’s distributed architecture, but also depends upon the network devices and gatherers—even though these may be generic—working together in a distributed manner. The patent explains that field enhancements are defined by network service providers for each field in which the network .  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mahajan et al (USPAP 2019/0392511) teaches a bid matching for blockchain based goods/assets systems and method (abstract, fig. 3, [0029]).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691